Title: From George Washington to Major General Philip Schuyler, 23 February 1777
From: Washington, George
To: Schuyler, Philip



Dear Sir
Head Quarters Morris Town Feby 23th 1777

On the 21st instant, I received the Favor of your Letter of the 15th. Colo. Pelliser’s Plan, I presume You have received, as It was transmitted a Day or two after my Letter of the 9th.
Your Wishes respecting Brigr James Clinton will be gratified, I beleive.

He will remain at the Post where he now is, at least for some Time.
The Intelligence communicated by the Express who delivered my Letter of the 9th instant was Premature, as You will have concluded from mine of the 19th—Nor have I any Thing of Importance to transmit You at this Time. There have been and are almost every Day some small Skirmishes, but without much Loss on either Side. they have been generally favorable to Us. The most Considerable that has happened, was on the Morning of the 18th. Colo. Neilson of this State, then surprized Major Rd Stogdon who has engaged under the Kings Banner & took him & 59 of his perfidious Corps, Prisoners with their Arms & some Blankets killing four, with the Loss of one Man on our Side.
I do not apprehend however that this Petit Guerre will be continued long. I think Matters will be transacted upon a larger Scale. The Troops at Brunswick have been considerably reinforced of late and General Howe & Piercy are said to have come over. Their Number there and at the dependant Posts, must be from 10, to 12,000. From these Circumstances It is highly probable, nay almost certain they mean to make a Push. Their Object is a secret only known to them, tho I have my Conjectures about It.
I cannot implicitly beleive that General Carlton will attempt to pass the Lakes before the Spring, nor shall I be much disappointed, if it is declined altogether, And all the Troops from that Quarter drawn from thence, Except such as may be barely necessary to Garrison their Posts, in Order to reinforce General Howe. But be this as it may, Unless Mr Carlton should have his Army Greatly augmented, I think the first voted Quotas of Massachusetts & Hampshire Troops ordered to Ticonderoga will be a large & full Proportion for the Northern Department & I hope more than Competent to every Exigency. If they should not, in Case of Extraordinary Emergency, they can receive some Aid from the Militia. These Considerations and the pressing Necessity that exists & which probably will for Men in this Quarter, induce me to request that no More of the York Forces may be Called on for the Northern Army. Your Letters to Congress I shall transmit by the Earliest Opportunity. I am, Dr Sir, Your most Obedt Servt

Go. Washington.

